                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 DAVID P. DONOVAN,

                Plaintiff,                          Civil Action No. 1:20-cv-1344

 v.

 BETH A. WILKINSON,

                Defendant.



      MOTION TO FILE DEFENDANT BETH A. WILKINSON’S OBJECTIONS TO
           PLAINTIFF’S PROPOSED REDACTIONS OF THE RECORD

       Pursuant to Local Civil Rule 5(C), Defendant Beth Wilkinson, by undersigned counsel,

hereby moves to file her Objections to Plaintiff’s Proposed Redactions under seal.

       Defendant is filing this motion out of an abundance of caution and to comply with her

obligations under Local Rule 5(C), because Plaintiff has designated large portions of the existing

record as confidential. Defendant does not believe it is necessary to seal any of the material

contained in her proposed sealed filing. Pursuant to Local Civil Rule 5(C), the burden is on

Plaintiff, as the designating party, to file a response to this motion complying with requirements

(2), (3), and (4) of Local Rule 5(C).

       Pursuant to Local Civil Rule 5(C), Defendant provides the following non-confidential

description of the material that has been filed under seal: a memorandum setting out Defendant’s

position on redactions to existing filings in the record.
Dated: November 20, 2020   Respectfully submitted,

                           Beth Wilkinson


                           By: /s/ Thomas G. Connolly
                           Thomas G. Connolly (VA Bar No. 29164)
                           Thomas B. Mason (pro hac vice forthcoming)
                           Jared Paul Marx (VA Bar No. 91213)
                           HARRIS, WILTSHIRE & GRANNIS, LLP
                           1919 M Street NW, 8th Floor
                           Telephone: (202) 730-1300
                           Fax: (202) 730-1301
                           tconnolly@hwglaw.com
                           tmason@hwglaw.com
                           jmarx@hwglaw.com

                           Counsel for Defendant
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true copy of the foregoing to be served by

email on the following:


                                       Cathy A. Hinger
                                        Lela M. Ames
                             WOMBLE BOND DICKINSON LLP
                             1200 Nineteenth Street, NW, Suite 500
                                   Washington, D.C. 20036




Dated: November 20, 2020                             /s/ Thomas G. Connolly
                                                     Thomas G. Connolly
